In this action of tort for personal injuries and property damage sustained by the plaintiff in an automobile accident, the jury returned a verdict for the plaintiff. The case is here on the defendant’s exceptions to the admission and exclusion of evidence and to the judge’s instructions to the jury. The trial judge admitted the plaintiff’s testimony as to what treatment his doctor prescribed, and that after speaking to the doctor he obtained a brace which he still wore at the time of the trial, some four years after the accident. The judge instructed the jury that it was for them to determine whether the wearing of the brace was a result of the injuries sustained in the collision. We see no merit in the defendant’s contention that the plaintiff’s testimony as to the doctor’s instructions was hearsay. The “truth of the matter” — i.e., what treatment was prescribed — could certainly be shown through the plaintiff. Whether the brace still alleviated the effects of the plaintiff’s injuries was a matter of common knowledge and within the jury’s competence. The facts here are readily distinguishable from those in the case of Weinberg v. Massachusetts Bay Transp. Authy. 348 Mass. 669, cited by the defendant. The judge excluded a portion of the Rules and Regulations of the Registry o' Motor Vehicles as “not applicable.” In the instant case the plaintiff was entering a State highway from a ramp. This situation was not encompassed in the rule in question, which governs “starting, stopping, turning . . . backing.”

Exceptions overruled.